Citation Nr: 1535170	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-09 221	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.

In December 2013 and March 2015, the Board remanded the case for further development.

In June 2015, the RO issued a rating decision granting service connection for peripheral neuropathy of the bilateral upper and lower extremities, which had previously been on appeal after being denied by the RO's December 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's hearing loss is productive of no more than Level I hearing acuity in one ear and Level II hearing acuity in the other ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  In March 2015, the Board remanded the case, in part, to request the private audiologist who conducted the June 21, 2010 audiological analysis to clarify whether the Maryland CNC Test was used to obtain word recognition scores.  Although the RO requested clarification on May 8, 2105, no response was received.  A follow-up request was made by the RO on June 23, 2014, which also received no response.  On June 23, 2014, the RO notified the Veteran of its efforts to contact the treatment provider, but has yet to receive a response.  In view of this information, the Board finds that further efforts to obtain the requested clarification would be futile and that there has been substantial compliance with the March 2015 remand directives.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds that the development requested in the December 2013 remand, which required the RO to schedule the Veteran a Board hearing, has been completed.

The Veteran was provided VA audiological examinations in September 2010 and June 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Hearing Loss

The Veteran seeks an initial compensable rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.

In July 2010, VA received the Veteran's claim for service connection for hearing loss.  In December 2010, the RO granted service connection for hearing loss and awarded an initial noncompensable rating, which the Veteran appealed in January 2011.

During the pendency of the appeal, the Veteran reported difficulty hearing people talk, especially in the presence of background noise; that he has to ask people to repeat themselves; and that he has to listen to the television at a very high volume.  See Board hearing transcript (May 2014); VA exam. (June 2015).

A June 2010 private audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
25
60
60
42.5
96
LEFT
20
20
50
70
40
96

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

A September 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
20
55
65
40
94
LEFT
20
20
50
60
37.5
100

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.


A June 2015 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
60
75
47.5
90
LEFT
25
30
60
65
45
94

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other ear, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The preponderance of the evidence is against the claim for an initial compensable rating for hearing loss; there is no doubt to be resolved; and a compensable rating is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected hearing loss is manifested by signs and symptoms such as difficulty hearing, especially in the presence of background noise.  See Board hearing transcript (May 2014); VA exam. (June 2015).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 6100 provides a disability rating on the basis of hearing impairment.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's hearing loss disability, referral for extraschedular consideration is not required.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A compensable rating for hearing loss is denied.



____________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


